                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 5: 19-CR-00355-D-1



UNITED STATES OF AMERICA
                                                               ORDER
V.

TIEREADEMON ATKINS



      UPON THE DEFENDANT'S MOTION TO SEAL, this Court now ORDERS the

Defendant's Motion to Continue Sentencing at DE #119 SEALED.

      This the ---1...f_ day of August 2020.


                                               Jm;; s C. Dever III
                                               U.S. DISTRICT COURT JUDGE




       Case 5:19-cr-00355-D Document 121 Filed 08/27/20 Page 1 of 1
